Citation Nr: 0506295	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-03 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1956 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision that denied a rating in excess 
of 20 percent for a duodenal ulcer.  The veteran requested a 
hearing before a Veterans Law Judge at the RO, but then 
subsequently cancelled the request.


FINDINGS OF FACT

1.  The veteran has anemia.

2.  The veteran's weight loss has not been attributed to his 
duodenal ulcer.  

3.  The veteran has not had incapacitating episodes averaging 
10 days or more in duration at least 4 times per year due to 
the service-connected duodenal ulcer.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114 Diagnostic 
Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran was initially assigned a 20 percent rating for 
his duodenal ulcer by a rating decision in 1993, and the 20 
percent rating has continued in effect since 1992.  This 
rating has been assigned pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305, which provides that a 20 percent rating 
is warranted for moderate symptoms with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  38 
C.F.R. § 4.114, Diagnostic Code 7305.

The veteran contends that he should be entitled to a rating 
in excess of 20 percent for his service-connected duodenal 
ulcer.  In order for an increased rating of 40 percent to be 
assigned the evidence of record would have to show moderately 
severe symptoms that are less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

After consideration of all the evidence, the Board finds that 
the criteria for a schedular rating of more than 20 percent 
have not been met for the service- connected duodenal ulcer.  
In support of his claim the veteran has contended that he can 
no longer take certain types of medicines, that his ulcer 
condition has worsened, that he is anemic, that he has lost 
an unusual amount of weight, that he has to take medication 
for his ulcer symptoms, and that he was hospitalized for a 
gastrointestinal bleed.  Although the veteran's contentions 
may all be confirmed by medical evidence, such evidence does 
not satisfy the criteria for a higher rating of 40 percent.  

With regard to anemia, on VA examination in 2001 there were 
no signs of anemia, but he was hospitalized and found to have 
severe anemia in July 2001 due to an acute gastrointestinal 
bleed and on VA examination in 2002 he was diagnosed with 
anemia.  Thus, it appears that the veteran has anemia and 
this is one of the criteria listed under a 40 percent rating.  
The record also reflects that the veteran has had weight 
loss, going from a high of 186 pounds in May 2001 to 157 
pounds in July 2001.  On VA examination in early June 2001 he 
reported no weight loss.  On VA examination in April 2002, 
however, the examiner attributed the veteran's weight loss to 
a history of lung cancer and other problems.  The medical 
evidence supports the VA examiner's opinion as to the source 
of the veteran's weight loss as VA treatment records show 
that in June and July 2001 (the period when the weight loss 
occurred) the veteran had a myocardial infarction, underwent 
an angioplasty with stent placements, and underwent surgery 
for lung cancer.  Also, when the veteran was admitted to the 
hospital in mid July 2001 for the gastrointestinal bleed he 
was already at 157, and there is no indication that his 
service-connected duodenal ulcer caused that weight loss.  On 
VA examination in April 2002 the veteran weight was up to 
169.  Thus, the Board finds that there is no competent 
medical evidence linking the veteran's weight loss to his 
service-connected duodenal ulcer.

With regard to other symptoms from the service-connected 
duodenal ulcer, the medical evidence does not support a 
conclusion that the veteran has either recurring episodes of 
severe symptoms 2 to 3 times per year averaging 10 days in 
duration or continuous moderate manifestations of his 
service-connected ulcer disease.  Testing done at the time of 
the VA examination in June 2001 showed he had no duodenal 
ulcers and minimal to no related symptoms.  And although the 
symptoms of duodenal and gastric ulcer may have been evident 
with the July 2001 hospitalization and endoscopy, the Board 
notes that the source of the gastrointestinal bleed was never 
determined.  There is minimal evidence of symptoms from the 
veteran's duodenal ulcer, other than the July 2001 
hospitalization; therefore, it appears from the record that 
his disability is accurately described as mild, with 
recurring symptoms once or twice yearly.  

On VA examination in June 2001 he reported one episode of a 
bleeding ulcer many years prior.  He complained of a dull 
ache in the sternal area, with no change with eating or 
changing position, and had very little nausea or vomiting.  
Examination showed no tenderness on palpation of the abdomen.  
His abdomen was described as soft and flat.  The VA examiner 
opined, based on diagnostic and clinical testing, that there 
were not any duodenal ulcers but rather there were two small 
ulcers in the body of the stomach.  At the time of the 
veteran's hospitalization in July 2001 he reported episodes 
of constipation and chronic episodic dyspepsia.  He denied 
abdominal pain, nausea, vomiting, or hematemesis.  On 
examination his abdomen was found to be soft, with no 
tenderness, guarding, or rebound.  He was treated with a 
blood transfusion and was giving Ranitied intravenously.  
Results of an endoscopy then performed revealed findings of a 
mild gastritis, deformed pylorus, and gastroesophageal 
reflux.  On VA examination in April 2002 he reported he had 
pain in the epigastric region which was 5 on a scale of 0 to 
10.  Without Darvocet he claimed the pain went up to 9.  He 
denied nausea, vomiting, hematemesis, melena, diarrhea, or 
circulatory disturbance after meals.  Examination of the 
abdomen revealed that it was soft, nontender, and positive 
bowel sounds were present.  The diagnoses included gastritis, 
deformed pylorus, gastroesophageal reflux disease, peptic 
ulcer disease, and anemia.  The record reflects that he 
currently takes Aciphex, Mintox, and Darvocet.  Thus, the 
veteran's symptoms seem to be somewhat controlled with 
medications prescribed for gastrointestinal conditions and 
controlling pain; and his symptoms have not recurred to a 
degree requiring hospitalization since July 2001.  In 
addition, the medical evidence shows that he has not 
complained of gastrointestinal bleeding, hematemesis or 
melena since his 2001 hospitalization.  

Thus, the Board concludes that the veteran's service-
connected duodenal ulcer does not meet the criteria for a 
rating in excess of 20 percent.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  As the preponderance of the evidence 
is against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The RO has also considered whether referral was warranted for 
consideration of an extraschedular evaluation.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

In this case, there is no evidence that the veteran's 
duodenal ulcer has caused marked interference with employment 
(i.e., beyond that contemplated in the schedular 
evaluations), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  The medical 
evidence of record does not show that the veteran requires 
frequent treatment for this disability, other than 
medication.  He has required hospitalization, but the medical 
evidence demonstrates that he was hospitalized only once.  
The required medical treatment is therefore not of a level to 
render the schedular criteria inadequate.  The evidence does 
not suggest that the impairment resulting solely from the 
service-connected duodenal ulcer warrants extra-schedular 
consideration.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent the veteran notice letters in 
June 2001 and February 2002.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions, 
from the Oklahoma City VAMC, dated from 1993 to 1997 and from 
the Fayetteville VAMC, dated from January 2000 to January 
2002.  The veteran's representative has, however, contended 
in the January 2005 informal hearing presentation that "the 
veteran had contended that not all of the treatment reports 
were received from the VAMC in Oklahoma City".  

There is no indication that there are missing treatment 
records from the Oklahoma City VAMC.  In a July 1996 
treatment record the veteran reported he was moving to the 
Fayetteville, Arkansas area.  In February 2002 the veteran 
reported he used the VAMC in Oklahoma City from 1984 to 1997.  
In a letter dated March 2002 the Oklahoma VAMC indicated that 
the veteran's medical record was transferred to the 
Fayetteville VAMC in September 1997.  In January 2003 the 
veteran indicated he received treatment in the emergency room 
at the Oklahoma City VAMC "years ago"  Thus, it is appears 
that the veteran only received treatment at the Oklahoma City 
VAMC until 1997 and that there are no subsequent treatment 
records at that facility.  

Moreover, the Board notes that treatment records dated 1997 
and earlier have limited relevance to this increased rating 
claim.  The Board acknowledges that, to evaluate the severity 
of a particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  As treatment records from the Oklahoma 
City VAMC dated 1997 and before would not show the current 
level of the veteran's disability, the Board concludes that 
it is not necessary to obtain these records, if any 
additional records of such treatment exist.

With regard to a VA examination, the Board notes that the 
veteran underwent VA examinations in 2001 and 2002 that 
discussed the severity of his duodenal ulcer.  Thus, the 
Board finds that VA has satisfied the duty to assist the 
veteran in this matter.


ORDER

A rating in excess of 20 percent for a duodenal ulcer is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


